787 So. 2d 33 (2001)
Tyrone TERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4684.
District Court of Appeal of Florida, Second District.
February 14, 2001.
BLUE, Judge.
Tyrone Terry appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Terry alleged that he is entitled to resentencing under the supreme court's decision in Heggs v. State, 759 So. 2d 620 (Fla.2000). The trial court's order is not responsive to the motion and has no attachments from the record.
Accordingly, we reverse the denial and remand for further proceedings.
PATTERSON, C.J., and FULMER, J., concur.